309 F.2d 361
H. J. JONES, Appellant,v.UNITED STATES of America, Appellee.
No. 14960.
United States Court of Appeals Sixth Circuit.
Oct. 17, 1962.

1
Lawrence W. Massey, Detroit, Mich.  (Court-appointed), for appellant.


2
Paul J. Komives, Asst. U.S. Atty., Detroit, Mich.  (Lawrence Gubow, U.S. Atty., Detroit, Mich., on the brief), for appellee.


3
Before CECIL, Chief Judge, and BOYD and PECK, District Judges.

ORDER.

4
This is an appeal from a judgment of conviction in the United States District Court for the Eastern District of Michigan, Southern Division.  The appellant was found guilty by a jury on four counts of an indictment, involving the possession and sale of narcotics.


5
It was claimed on behalf of the appellant that it was error for the District Judge to submit the question of the appellant's guilt to the jury on the testimony of a witness who, herself, had been arrested for violation of the narcotic laws, when such testimony was not corroborated by other witnesses; that the District Judge erred in permitting the prosecution to read to the jury the title of an automobile issued to one Harry Jones without connecting Harry Jones to the Appellant, and that the Judge erred in admitting into evidence a telephone bill for Fred Lee, Apartment 202, 2725 W. Boston Boulevard, Detroit 6, Michigan.


6
The case was submitted to the Court upon the record and the briefs and oral arguments of counsel.


7
Upon consideration whereof the Court finds that there was substantial corroboration of the testimony of the witness, who acted as an informer for the government, and that the record as a whole discloses ample evidence to support the verdict of the jury; (Wagman v. U.S., 269 F. 568, 571-572, C.A. 6, certiorari denied, 255 U.S. 572, 41 S.Ct. 376, 65 L.Ed. 792; Ruby v. U.S.,  61 F.2d 617, 618, C.A.6, certiorari denied, 288 U.S. 617, 53 S.Ct. 507, 77 L.Ed. 989; Continental Banking Co. v. U.S., 281 F.2d 137, 155, C.A.6; Henry v. U.S., 215 F.2d 639, 640-641, C.A.9.) that the appellant was connected up with the car, the title of which was read to the jury, and that the telephone bill offered in evidence constituted proper rebuttal testimony.


8
It is therefore ordered that the judgment of the District Court be and the same is hereby affirmed.